PER CURIAM.
This is an appeal from a conviction and sentence for violation of the Internal Revenue laws with reference to the manufacture of distilled spirits. There was uncon-tradicted evidence that a 250 gallon still and 3650 gallons of fermented mash ready for distillation were found by the government officers within three or four hundred yards of appellant’s home in a rural section of Chatham County, North Carolina. A path and a road led from the still site to the public road which passed appellant’s home at points near the house; and there was evidence from which the jury might properly have concluded that an upright boiler, a pump and certain other property found at the still were appellant’s property. The only question presented by the appeal is whether the evidence was sufficient to connect the defendant as aiding and abetting in the operation of the distillery. We think that it unquestionably was. The case was fairly tried and there is no reason to disturb the verdict of the jury.
Affirmed.